Citation Nr: 1749752	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an earlier effective date for a 70 percent rating for post-traumatic stress disorder (PTSD). 

2. Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU). 

3. Service-connection for renal failure, including as secondary to service-connected diabetes mellitus and coronary artery disease. 

4. Entitlement to special monthly compensation (SMC) for aid and attendance.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 3, 1950 to May 26, 1955, from April 20, 1960 to April 28, 1960, from April 29, 1960 to April 28, 1966, from April 29, 1966 to October 28, 1969, and from October 29, 1972 to February 28, 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially requested a video conference hearing before a Veterans Law Judge.  Prior to the scheduled hearing, the Veteran waived his request.  Therefore, the Board may proceed with these matters.  In addition, the Veteran's representative repeatedly requested that this case be advanced on the docket due to the Veteran's advanced age and terminal illness.  Until now, no decision has been made on the matter.  Without delay, the Board finds good cause has been shown for advancement on the docket. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service-connection for renal failure and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since July 31, 2013, the Veteran's PTSD has been manifested by occupational and social impairment in most areas, such as work, school, family relations, judgment, and thinking or mood. 
2. The Veteran not meet the criteria for TDIU on the date of receipt of his claim, and the earliest date entitlement arose was on July 31, 2013. 


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.400(o).

2. The criteria for an earlier effective date for TDIU have been met. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Dates

The Veteran's PTSD is evaluated under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.  The Veteran's earlier effective date claims stem from a claim for an increased rating and TDIU on July 31, 2013.  At the time, the Veteran was in receipt of a 50 percent rating for PTSD.  After the VA received the claim, he was scheduled for a VA examination on December 10, 2013, to assess the severity of his mental disorder and obtain evidence relevant to his TDIU claim; however, he did not report for the examination.  VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a claim for an increased benefit, the claim shall be denied.  See 38 C.F.R. § 3.655(a)-(b) (emphasis added).  Accordingly, on January 17, 2014, the RO denied the Veteran's claim for an increased rating and TDIU based on his failure to report for his scheduled examination.

The Veteran subsequently filed a notice of disagreement with the January 2014 rating decision and was afforded another examination on March 16, 2016, to determine the severity of his mental disorder.  Based on the findings contained in the March 2016 examination, the RO increased the rating for PTSD to 70 percent, effective March 16, 2016, and continued the 50 percent rating prior to that date.  The Veteran was also awarded TDIU, effective March 16, 2016. 

Since the May 2016 rating decision, the Veteran has asserted that the 70 percent rating and TDIU should be assigned from the date of receipt of the claim: July 31, 2013.  He has not argued that he is, or was, entitled to a rating in excess of 70 percent for either period (i.e., before and since March 16, 2016); thus, the focus of this appeal is whether the effective date for the 70 percent rating and TDIU should be earlier than March 16, 2016.  

Pursuant to the governing regulation, the effective date of an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (emphasis added).  After carefully reviewing the record, the Board finds that an earlier effective date for the 70 percent rating is warranted. 

A. Earlier Effective Date for 70 Percent Rating for PTSD

Under the General Formula, a 70 percent disability rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  These symptoms are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

In this case, the March 2016 examination documented a worsening of the Veteran's symptoms since the last VA examination in July 2009.  Based on a review of the claims file and available evidence, the examiner opined that the Veteran's mental disorder causes occupational and social impairment with deficiencies in most areas.  This finding is consistent with a 70 percent rating under the General Formula.  

Although the Veteran did not submit a good cause argument for failing to report for his scheduled increased rating examination on December 10, 2013, the record indicates he has been very ill for some time and lives in a remote area.  When given the benefit of the doubt, the Board finds good cause existed for failing to report for the previously scheduled examination.  Also, it is likely that similar findings would have been made during the December 2013 examination as were made in March 2016 (i.e., that the Veteran's condition had worsened since July 2009).  Therefore, the Board finds that a 70 percent rating was warranted as of July 31, 2013.  It is legally possible to establish an effective date within the year prior to the claim, if the increase took place within that year.  38 C.F.R. § 3.400(o).  In this case, there is no evidence that the increase took place within the year.

B. Earlier Effective Date for TDIU

The Veteran filed a claim for TDIU in conjunction with his increased rating claim for PTSD on July 31, 2013.  A claim for TDIU is considered an increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  For an appellant to prevail on a claim for TDIU, the sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.  The ultimate question of whether a Veteran is capable of substantially gainful employment is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has met the percentage requirements for TDIU since the date of his claim on July 31, 2013. As of that date he had a combined disability rating of 80 percent.  His ratings were 70 percent for PTSD, 30 percent for coronary artery disease, 10 percent for hypertension, tinnitus 10 percent; and 10 percent for diabetes mellitus.  

The TDIU was granted on the basis of findings on the March 16, 2016 examination.  , the VA examiner found that the Veteran's PTSD caused occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking and mood.  As noted above, a similar level of disability likely existed at the time of the July 31, 2013 claim.  Accordingly, the TDIU was warranted as of that date.  The TDIU could legally be awarded up to a year prior to the date of the claim, but there is no evidence that the increase first became factually ascertainable within that year.  The Board has applied reasonable doubt where applicable to grant the earlier effective dates.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

ORDER

Entitlement to an earlier effective date for a 70 percent rating for PTSD is granted, effective July 31, 2013.

Entitlement to an earlier effective date for TDIU is granted, effective July 31, 2013.



REMAND

The Veteran received an in-person VA Nephrology examination on June 17, 2016.  The examination report states that the Veteran's treatment records are silent regarding a diagnosis of diabetic nephropathy or a kidney disease secondary to the Veteran's service-connected diabetes.  However, at least two medical records list diabetes with renal manifestations as diagnoses.  Medical Problems List (Jan. 13, 2014) (noting onset in 1997); Medical Problems List (Feb. 9, 2015).  Thus, the examiner's statement suggests that she did not carefully review the Veteran's treatment records and did not adequately take into account his medical history when rendering her medical opinion.  Accordingly, another medical opinion is necessary. 

Additionally, with regard to the June 2016 examiner's medical opinion, she noted that treatment records from 2015 indicate a diagnosis of acute renal failure, subsequently resolved with now normal renal function.  She added that the 2015 renal failure was secondary to urinary retention / urinary obstruction and neurogenic bladder.  According to the examiner, the obstructive uropathy condition has no relationship to the Veteran's service-connected conditions, including diabetes, but did not provide any basis for her opinion.  Given the possible link between the two conditions, as suggested by the examiner, the Board finds that a medical opinion should be obtained to determine if there is an etiological link between the Veteran's urinary conditions and his service-connected diabetes or coronary artery disease, and, if so, whether there is a link between such conditions and the renal failure. 

Lastly, the Veteran's representative has expressly stated that the SMC claim is inextricably intertwined with the renal failure claim.  Therefore, the Board will defer adjudication of that issue until appropriate development of the renal failure claim is complete. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion from a different qualified physician (not the June 2016 examiner) to determine the nature and etiology of the Veteran's urinary and kidney conditions.  If the physician determines a new examination is required, all necessary tests should be performed before rendering an opinion.  The physician should thoroughly review the claims file and should note that review in the report.  The physician should also clearly set forth the rationale for all opinions expressed.  The physician should provide an opinion on the following questions:

(a) Is it at least as likely as not (50% probability or greater) that any current urinary condition was caused by service?

(b) Is it at least as likely as not (50% probability or greater) that any current urinary condition was caused or aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected diabetes or coronary artery disease?  Particular attention is invited to: 

(i) the Veteran's medical history, which includes a prostatectomy and severe non-service-connected neck and back disabilities; 

(ii) a private treatment record dated March 20, 2013, which indicates the Veteran was diagnosed with MRSA and an enterococcus UTI while hospitalized for severe burns to his legs; 

(iii) the medical problems list dated January 13, 2014, which contains a prior diagnosis by Dr. S.S. of diabetes mellitus type II with renal manifestations, with a reported onset of 1997;

(iv) the medical problems list dated February 9, 2015, which contains a prior diagnosis by Dr. S.S. of diabetes mellitus type II with renal manifestations;

(v) all records pertaining to an emergency room (ER) visit for urinary retention on July 13, 2015, which resulted in Dr. Davis' assessment of acute renal failure with urinary obstruction, urinary retention, and coagulopathy; and

(vi) the June 2016 VA nephrology examination report and medical opinion. 

(c) If the answer to Question 1(b) is yes, is it at least as likely as not (50% probability or greater) that the Veteran's renal failure was caused or aggravated by his urinary conditions, diabetes, or coronary artery disease?  Attention is again invited to factors (i) through (vi) above. 

If the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


